UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2432



G. S. HASSAN,

                                              Plaintiff - Appellant,

          versus


AT&T CORPORATION; PHILLIS S. PARSON; GEORGE
BEACON; WILLIAM SNEIRSON; MADELINE C. PETTERS;
SNYDER COMMUNICATION L.P.; VINCENT CANDIDA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-97-1433-A)


Submitted:   January 22, 1998             Decided:   February 3, 1998


Before WIDENER, MICHAEL, and MOTZ, * Circuit Judges.


Affirmed by unpublished per curiam opinion.




      *
        Judge Motz did not participate in consideration of this
case. The decision is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d).
G. S. Hassan, Appellant Pro Se. Elizabeth Land Lewis, SEYFARTH,
SHAW, FAIRWEATHER & GERALDSON, Washington, D.C.; Philip John
Harvey, SHAW, PITTMAN, POTTS & TROWBRIDGE, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying his
motion for appointment of counsel. Although Appellant's appeal of

the district court's order denying his motion was interlocutory

when filed, it is now ripe because the district court entered final

judgment prior to this court's review of the appeal. See Equipment
Fin. Group, Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347

(4th Cir. 1992). We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Hassan v. AT&T

Corp., No. CA-97-1433-A (E.D. Va. Oct. 1, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.



                                                          AFFIRMED




                                  2